NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5326-18T2

ALEX PULLEN,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
___________________________

                   Submitted October 7, 2020 – Decided December 1, 2020

                   Before Judges Sumners and Mitterhoff.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Alex Pullen, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Chanell Branch, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Alex Pullen, an inmate at South Woods State Prison, appeals from an April

11, 2019 final order of the New Jersey Department of Corrections (DOC),

adjudicating him guilty of *.002, assault; *.203, possession of a prohibited

substance; and .257, violating a condition of a Residential Community Release

Program.1 Pullen was sanctioned with 181 days of administrative segregation,

120 days' loss of commutation time, and 15 days' loss of recreation privileges

for the *.002 violation; and a consecutive 91 days of administrative segregation,

permanent loss of contact visits, and 365 days urine monitoring for the *.203

violation. The .257 violation was reduced to an "on the spot charge" with a

sanction of 5 days' loss of recreational privileges. The DOC has requested a

limited remand to rescind the .257 charge as duplicative. Based on our review

of the record and the governing law, we affirm the findings of guilt with regard

to the *.002 and *.203 infractions, vacate the finding of guilt with regard to the

.257 infraction, and remand the matter to allow the DOC to rescind the .257

violation.




1
    N.J.A.C. 10A:4-5.1 includes a schedule of sanctions broken into five
categories lettered A-E. Level A infractions are the most severe while level E
are the least severe. Violations denoted with a "*" are the most severe and
subject to level A and B sanctions.
                                                                          A-5326-18T2
                                        2
      Pullen is currently incarcerated at South Woods State Prison. At all times

relevant to this appeal, however, he was incarcerated at the Kintock Group,

which is a Residential Community Release Program. 2

      The essential facts, adduced before a hearing officer, were based on the

staff reports of three Resident Supervisors (R/S), an incident report prepared by

a facility manager, and a video of the incident.      The hearing officer also

considered: (1) a preliminary incident report, (2) an application for prehearing

disciplinary housing placement (PHD), (3) the hold slip created for PHD, (4) a

medical report clearing defendant for PHD, (5) a seizure of contraband report

describing the items taken from defendant during the incident, (6) photocopies

of the contraband seized, (7) a disciplinary discharge summary, and (8) the

narcotics field test report. On April 7, 2019, R/S White was conducting a tour

in the cafeteria when he observed an inmate pass something off to Pullen in the

courtyard. Id. R/S White called for backup. Id. R/S Hancock, R/S Ferrer, and

facility manager Porter responded. Id. The staff members removed both inmates

from the courtyard and escorted them to the lobby to be searched. Id.


2
  A Residential Community Release Program is an "Assessment and Treatment
Center, halfway house, or Substance Use Disorder Treatment Program under
contract with the New Jersey Department of Corrections." N.J.A.C. 10A:20-
1.3. The program provides counseling and treatment services to help inmates
transition from incarceration to release. https://reentrycoalitionofnj.org/
                                                                         A-5326-18T2
                                       3
       Pullen removed his shoes, was sent through a metal detector, and patted

down. Id. He was then ordered to turn his pockets inside out. Id. Upon doing

so, R/S Ferrer noticed a folded paper in his possession. Id. When R/S Ferrer

confiscated the paper, Pullen grabbed his arm with one hand and reached over

with the other in an attempt to retrieve it. Id. A brief scuffle ensued. Id. No

one was injured. Id. Pullen was immediately placed in a holding cell before

being transported to South Woods State Prison. A green leafy substance was

found in the paper that a field test determined was synthetic cannabinoids.

       At the disciplinary hearing, Pullen, with the assistance of a counsel

substitute, presented a written statement he prepared describing the incident.

Pullen asserted that he fully complied with the search and was attacked by R/S

Ferrer while putting his boots back on. Id. He denied possessing any contraband

and claimed he did not know where the paper containing synthetic cannabinoids

came from. Id. Pullen also presented a written statement prepared by the other

inmate involved in the altercation. That statement corroborated Pullen's version

of events and indicated the inmate did not see R/S Ferrer retrieve anything from

him.

       Pullen, counsel substitute, and the hearing officer also watched a video

that captured the incident. At the conclusion, the hearing officer found Pullen


                                                                        A-5326-18T2
                                       4
guilty of all charges, noting specifically the inmate statements were contradicted

by the video evidence.

      Pullen administratively appealed the decision of the hearing officer. On

April 11, 2019, a DOC Assistant Superintendent upheld the determinations of

guilt and sanctions imposed. Id.

      On appeal, Pullen presents the following issues for our review:

                POINT I

                THE HEARING OFFICER'S FINDING OF GUILT
                WAS NOT BASED ON SUBSTANTIAL
                EVIDENCE   TO   SUPPORT     APPELLANT
                COMMITTED PROHIBITED ACT BY A
                CONCLUSION OF LAW AND FACTS

                POINT II

                THE DECISION OF THE HEARING OFFICER
                WAS NOT BASED ON SUBSTANTIAL
                EVIDENCE

      Our review of an administrative agency's decision is limited. See In re

Stallworth, 208 N.J. 182, 194 (2011). We "afford[] a 'strong presumption of

reasonableness' to an administrative agency's exercise of its statutorily delegated

responsibilities." Lavezzi v. State, 219 N.J. 163, 171 (2014) (quoting City of

Newark v. Nat. Res. Council, Dep't of Env't Prot., 82 N.J. 530, 539 (1980)).

Thus, "[w]ithout a 'clear showing' that it is arbitrary, capricious, or


                                                                           A-5326-18T2
                                        5
unreasonable, or that it lacks fair support in the record, an administrative

agency's final . . . decision should be sustained, regardless of whether a

reviewing court would have reached a different conclusion in the first instance."

Circus Liquors, Inc. v. Governing Body of Middletown Twp., 199 N.J. 1, 9

(2009).

      An inmate is not accorded the full panoply of rights in a disciplinary

proceeding afforded a defendant in a criminal prosecution. Avant v. Clifford,

67 N.J. 496, 522 (1975). Instead, prisoners are entitled to: (1) written notice of

the charges at least twenty-four hours prior to the hearing; (2) an impartial

tribunal; (3) a limited right to call witnesses and present documentary evidence;

(4) a limited right to confront and cross-examine adverse witnesses at a hearing;

(5) a right to a written statement of the evidence relied upon and the reasons for

the sanctions imposed; and (6) where the charges are complex, the assistance of

a counsel substitute. Id. at 525-33; accord Jacobs v. Stephens, 139 N.J. 212, 215

(1995); McDonald v. Pinchak, 139 N.J. 188, 192 (1995).

      N.J.A.C. 10A:4-9.15(a) requires a finding of guilt at a disciplinary hearing

to be supported by substantial evidence. "'Substantial evidence' means 'such

evidence as a reasonable mind might accept as adequate to support a




                                                                          A-5326-18T2
                                        6
conclusion.'" Figueroa v. New Jersey Dep't of Corr., 414 N.J. Super. 186, 191-

92 (quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)).

      We are satisfied Pullen received all the procedural protections afforded to

inmates during disciplinary proceedings.      Timely notice was given of the

charges against him, and he received the assistance of a counsel substitute during

the hearing. Pullen was allowed to testify in his defense, present the written

statement of another inmate, and view video footage of the incident. He also

received a description of the evidence the hearing officer relied upon in making

in its determination.

      We reject Pullen's argument that there was insufficient evidence to sustain

the findings of guilt. The evidence the hearing officer relied upon in making the

determination included corroborating staff reports of four facility employees

who were either involved in or witnessed the incident. Each gave a first-hand

account of Pullen being taken from the courtyard to the lobby where a physical

altercation between him and R/S Ferrer took place. The staff reports also

indicated Pullen was in possession of a folded paper containing a prohibited

substance.

      The video footage of the incident is fatal to Pullen's account of the

incident. It clearly depicts him placing something into his right pocket moments


                                                                          A-5326-18T2
                                        7
before he was confronted by staff members. Pullen and the other inmate were

then escorted to the lobby to be searched. After Pullen turned his right pocket

inside out, R/S Ferrer took something from him, which a narcotics field test later

confirmed was synthetic cannabinoids. The video corroborates the staff reports

prepared by R/S Ferrer, R/S Hancock, and R/S White as well as Porter's incident

report. Conversely, the video belies both statements prepared by the inmates.

It shows R/S Ferrer was not the aggressor and that Pullen possessed an object

later identified as contraband. Based on the substantial evidence in the record,

we discern no basis to disturb the DOC's findings of guilt.

      We grant the DOC's request for a partial remand to rescind the charge of

.257–violating a condition of any Residential Community Release Program, as

duplicative of the *.002 charge. R. 2.5-5(b). Therefore, we vacate the hearing

officer's determination of guilt with respect to the .257 violation and remand so

the DOC may rescind the duplicative charge.

      To the extent we have not addressed any of Pullen's remaining arguments,

we conclude that they are without sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(2).

      Affirmed in part and vacated and remanded in part.




                                                                          A-5326-18T2
                                        8